     Case 3:21-cv-00112-VAB Document 1 Filed 01/27/21 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT
____________________________________
JASON CORONA,                        : CIVIL ACTION NO.
                                     :
      Plaintiff,                     :
                                     :
v.                                   : JURY TRIAL DEMANDED
                                     :
ALLIED UNIVERSAL SECURITY            :
SERVICES and ALLIED UNIVERSAL        :
SECURITY SERVICES, LLC               :
                                     :  JANUARY 27, 2021
      Defendant.                     :
____________________________________:

                                          COMPLAINT

                                JURISDICTION AND VENUE

1.    This action arises under the Americans with Disabilities Act Amendments Act of 2008

      (ADAAA), codified as amended at 42 U.S.C. § 12101 et seq.

2.    The jurisdiction of this court is founded upon 28 U.S.C. §1331 (federal question) and

      the provisions of 28 U.S.C. §1343.

3.    Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §1391(b) in that

      the claims arose in this district and Plaintiff resides in this district.

4.    Supplemental jurisdiction over Plaintiff's supplemental state law claims are invoked

      pursuant to 28 U.S.C. §1367 as the claims arise out of the same transaction and

      occurrences as Plaintiff's federal claims.

5.    Costs, expert witness fees and attorney's fees are sought pursuant to 42 U.S.C. §1988.

6.    Plaintiff received a Notice of Right to Sue from the Equal Employment Opportunity

      Commission (EEOC) on October 29, 2020, and timely files this claim.


                                                -1-
     Case 3:21-cv-00112-VAB Document 1 Filed 01/27/21 Page 2 of 9




                                       PLAINTIFF

7.    The Plaintiff, Jason Corona (“Corona” or “Plaintiff”) is a natural person and resident

      of the State of Connecticut.

                                      DEFENDANTS

8.    The Defendant, Allied Universal Security Services is a foreign corporation,

      headquartered in Pennsylvania, and conducts business within the State of Connecticut

      at 1000 Bridgeport Avenue, Suite 205, Shelton, CT 06484, where Plaintiff was

      employed.

9.    The Defendant, Allied Universal Security Services, LLC is a Connecticut limited

      liability company, organized under the laws of the State of Connecticut, is registered

      to conduct business in the State of Connecticut, and conducts substantial business at

      1000 Bridgeport Avenue, Suite 205, Shelton, CT 06484, where Plaintiff was employed.

10. Allied Universal Security Services owns and/or operates and/or is affiliated with

      Allied Universal Security Services, LLC (collectively referred to as “Allied” or

      “Defendants”)

                               FACTUAL ALLEGATIONS

A. Corona’s Disability Background

11. In January 2017, prior to being hired by Allied, Corona was involved in a serious

      automobile accident that caused him physical and phycological damage causing him

      severe Post Traumatic Stress Disorder (PTSD) and depression.

12. Consequently, Corona was required to constantly medicate to ease the pain and

      treatment for his PTSD condition.


                                            -2-
  Case 3:21-cv-00112-VAB Document 1 Filed 01/27/21 Page 3 of 9




13. Finally, in July 2017, after intense psychiatric treatment, Corona was cleared by his

    doctor to return to work, with doctor restrictions; namely, he was advised not to engage

    in any physically demanding activities and could not drive to long distances that could

    aggravate his PTSD.

14. Corona’s condition, according to Doctor Rogowski, Ph.D, creates anxiety in Corona

    that “can become so severe that he not only unable to drive, but it would be dangerous

    for him to drive in that state of mind. This condition restricts his geographic mobility

    &, limits the availability of his employment opportunities to the short commuting

    distance that he can tolerate.”

B. Allied Hires Corona; Corona Makes His Disability Immediately Known

15. In August 2017, Allied hired Corona to fulfill the position of Security Professional.

16. On Corona’s job application, and during the interview process, he was clear about his

    ADAAA covered disability and explicitly informed Josiane Parnell (“Parnell”) (no

    known disability) the Human Resources Coordinator, about the restrictions related to

    his condition.

17. Since PTSD was listed on the job application, Corona checked the box stating he had

    a disability.

18. Corona also specifically mentioned the hazard that long driving commutes represent

    to his disability potentially exacerbating his PTSD and the medical need for him to be

    assigned locally.

19. Parnell seemed understanding of Corona’s disability and had no objection.




                                           -3-
  Case 3:21-cv-00112-VAB Document 1 Filed 01/27/21 Page 4 of 9




20. Corona was then assigned as a Security Professional, locally at Teavana in Stratford

    Connecticut.

21. There, Corona performed the duties of his position in a satisfactory manner, receiving

    no write-ups, no poor performance reviews, and no disciplinary reprimands.

22. Unfortunately, in March 2018, Teavana closed many of its operations nationwide and

    consolidated those operations into Starbucks facilities.

23. This meant that Corona had to be placed at another local location, in accordance with

    his doctor’s strict medical driving restrictions.

24. In or about March 2018, Corona began proactively communicating with Jean Luc

    (“Luc”) (no known disability) Operations Manager, about being positioned by Allied

    at another local company.

25. However, Corona was denied an accommodation to continue working in a full-time

    position, that met his disability needs.

26. Corona’s particular PTSD, directly related to his driving, prevents him from

    commuting long distances, and the company refused to accommodate his reasonable

    and medically necessary accommodation of being in close proximity to his Shelton

    residence.

27. Nonetheless, remaining loyal to the company, and still, with the hope of being

    accommodated at a location where he could medically commute, Corona began

    temporarily filling in while other security professionals were on vacation.

28. During this time, Corona was able to cover some shifts in Shelton, approximately five

    minutes away from his residence.


                                               -4-
  Case 3:21-cv-00112-VAB Document 1 Filed 01/27/21 Page 5 of 9




29. Given the gravity of his disability, and knowing that he could not medically commute

    longer distances, Allied still only offered Corona positions in Stamford and close to

    Hartford, in complete disregard for his disability-related restrictions.

30. Needless to say, these locations were too distant for Corona to travel, considering his

    disability, severely limiting his driving distance, medically, to only local positions.

31. Again, Corona reminded Allied management of his PTSD, and specifically, that his

    disability related to driving and made it impossible for him to commute to the

    aforementioned distant locations being proposed by the Defendants.

32. In or about, April or May 2018, Corona was assigned to the United Health Group

    contract.

33. Then, unfortunately, on March 4, 2019, he received a notification informing him that

    the last date of service for UHG was April 15, 2019.

34. Shortly after receiving the notification about the termination of the UHG contract,

    Corona officially notified Luc of his decision to remain at Allied.

35. However, similar to before, Corona was never offered any of the seemingly available

    positions that would reasonably accommodate his serious health condition.

36. Consequentially, Corona’s last day of duty was April 14, 2019, because Allied—fully

    aware of his medically necessary driving limitations— continued to exclusively offer

    him positions at locations that violated his known medical driving restrictions because

    the locations were too distant for him to safely drive to.

37. Allied terminated Corona’s employment on May 13, 2019, without ever engaging in

    the interactive process or accommodating his known disability and for exhibiting


                                            -5-
   Case 3:21-cv-00112-VAB Document 1 Filed 01/27/21 Page 6 of 9




    symptoms causally related to his disability; essentially, his inability to drive to a distant

    location.

38. Corona advised William "Bill" Cable and Josie of his medically necessary

    accommodations; unfortunately, to his severe detriment, neither ever offered an

    accommodation nor engaged in the ADAAA required “interactive process.” As the

    result, Corona was wrongfully terminated.

                                       COUNT ONE

        VIOLATION OF THE ADAAA - DISABILITY DISCRIMINATION
                     AGAINST ALL DEFENDANTS

39. Plaintiff hereby incorporates Paragraphs 1-38, with the same force and impact as if

    fully set forth herein.

40. Plaintiff suffers from PTSD.

41. Plaintiff’s PTSD limited him to short commuting distances which was known to Allied.

42. Allied treated Corona in a disparate manner in the terms and conditions of his

    employment based upon his disability, including, but not limited to the following:

         a)     Disregarding his medical driving restrictions; and

         b)     On May 13, 2019, terminating his employment.

43. Corona was terminated from Allied for conduct caused by his known disability.

44. As a result of his wrongful discharge, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

    life’s pleasures and activities.

45. Plaintiff seeks compensatory and punitive damages for Defendant’s misconduct.

                                             -6-
   Case 3:21-cv-00112-VAB Document 1 Filed 01/27/21 Page 7 of 9




                                       COUNT TWO

     VIOLATION OF THE ADAAA - DISABILITY DISCRIMINATION,
FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS AND FAILURE TO
                       ACCOMMODATE
                  AGAINST ALL DEFENDANTS

46. Plaintiff incorporates paragraphs 1-38, with the same force and impact as if fully set

    forth herein at length.

47. Plaintiff’s PTSD limited him to short commuting distances which was known to Allied.

48. Allied failed to accommodate the Plaintiff’s known disability, by, among other things:

           (a) Failing to engage in the interactive process, despite knowing or reasonably

               should have known of Plaintiff’s disability;

           (b) Failing to accommodate Plaintiff’s disability after becoming aware of his

               disability; and

           (c) Terminating Plaintiff’s employment on May 13, 2019.


49. As a result of his wrongful discharge, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

    life’s pleasures and activities.

50. Plaintiff seeks compensatory and punitive damages for Defendants’ misconduct.




                                            -7-
   Case 3:21-cv-00112-VAB Document 1 Filed 01/27/21 Page 8 of 9




                                       COUNT THREE

                                     RETALIATION,
                              IN VIOLATION OF THE ADAAA
                               AGAINST ALL DEFENDANTS

51. Plaintiff incorporates paragraphs 1-38, with the same force and impact as if fully set

    forth herein at length.

52. Among other factors that motivated Allied’s termination of Corona was retaliation due

    to his complaints that he could not travel to distant locations.

53. As a result of his wrongful discharge, Plaintiff has suffered and will continue to suffer

    damages including but not limited to lost wages, fringe benefits, health insurance,

    emotional and psychological distress, stress, anxiety, and loss of the ability to enjoy

    life’s pleasures and activities.

54. Plaintiff seeks compensatory and punitive damages for Defendants’ misconduct.


PRAYER FOR RELIEF

       Wherefore the Plaintiff prays that this court award:

               1. Money damages;

               2. Costs;

               3. Punitive damages, attorney fees, and expert witness fees;

               4. Pre-judgment interest

               5. Trial by jury; and

               6. Such other relief as the Court deems just, fair, and equitable.




                                            -8-
Case 3:21-cv-00112-VAB Document 1 Filed 01/27/21 Page 9 of 9




                           THE PLAINTIFF,
                           JASON CORONA

                             By: ___________/s/______________
                                Michael C. McMinn (#ct27169)
                                THE MCMINN EMPLOYMENT
                                LAW FIRM, LLC
                                1000 Lafayette Blvd., Suite 1100
                                Bridgeport, CT 06604
                                Tel: (203) 683-6007
                                Fax: (203) 680-9881
                                michael@mcminnemploymentlaw.com

                                 COUNSEL FOR PLAINTIFF




                               -9-
